CUSIP No. 45675Y104 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Information Services Group, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 45675Y104 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [ X ]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 CUSIP No. 45675Y104 1. Names of Reporting Persons. Jonathan M. Glaser 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power2,754,910 7.Sole Dispositive Power0 8.Shared Dispositive Power2,754,910 9. Aggregate Amount Beneficially Owned by Each Reporting Person2,754,910 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 8.0% 12. Type of Reporting Person (See Instructions) IN, HC 2 CUSIP No. 45675Y104 1. Names of Reporting Persons. JMG Capital Management, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,008,374 7.Sole Dispositive Power0 8.Shared Dispositive Power1,008,374 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,008,374 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 3.1% 12. Type of Reporting Person (See Instructions) CO, HC 3 CUSIP No. 45675Y104 1. Names of Reporting Persons. JMG Capital Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,008,374 7.Sole Dispositive Power0 8.Shared Dispositive Power1,008,374 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,008,374 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 3.1% 12. Type of Reporting Person (See Instructions) OO, IA 4 CUSIP No. 45675Y104 1. Names of Reporting Persons. Pacific Assets Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,746,536 7.Sole Dispositive Power0 8.Shared Dispositive Power1,746,536 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,746,536 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 5.3% 12. Type of Reporting Person (See Instructions) OO, IA 5 CUSIP No. 45675Y104 1. Names of Reporting Persons. Pacific Capital Management, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,746,536 7.Sole Dispositive Power0 8.Shared Dispositive Power1,746,536 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,746,536 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 5.3% 12. Type of Reporting Person (See Instructions) CO, HC 6 CUSIP No. 45675Y104 1. Names of Reporting Persons. JMG Triton Offshore Fund, Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization British Virgin Islands Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power0 6.Shared Voting Power1,746,536 7.Sole Dispositive Power0 8.Shared Dispositive Power1,746,536 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,746,536 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 5.3% 12. Type of Reporting Person (See Instructions) CO 7 CUSIP No. 45675Y104 Item 1. (a) Name of Issuer Information Services Group, Inc. (b) Address of Issuer's Principal Executive Offices Two Stamford Plaza, 281 Tresser Boulevard Stamford, CT 06901 Item 2. (a) The names of the persons filing this statement are: Jonathan M. Glaser JMG Capital Management, Inc. (“JMG Inc.”) JMG Capital Management, LLC (“JMG LLC”) Pacific Assets Management, LLC (“PAM”) Pacific Capital Management, Inc. (“PCM”) JMG Triton Offshore Fund, Ltd. (the “Fund”) (collectively, the "Filers"). (b) The principal business office of all the Filers except the Fund is: 11601 Wilshire Boulevard, Suite 2180, Los Angeles, CA90025 The principal business office of the Fund is: Ogier Fiduciary Services (BVI) Ltd Nemours Chambers PO Box 3170 Road Town, Tortola, BVI VG1110 (c) For citizenship of Filers, see Item 4 of the cover sheet for each Filer. (d) This statement relates to shares of common stock of the Issuer (the "Stock"). (e) The CUSIP number of the Issuer is:45675Y104 8 CUSIP No. 45675Y104 Item 3. If this statement is filed pursuant to rule 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [] An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E). (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F). (g) [] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G). (h) [] A savings association as defined in section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) [] A non-U.S. institution in accordance with §240.13d-1(b)(ii)(J). (k) [] Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution . Item 4. Ownership. See Items 5-9 and 11 of the cover page for each Filer. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following[]. Item 6. Ownership of More than Five Percent on Behalf of Another Person. PAM and JMG LLC are investment advisers whose clients have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Stock.No clients other than the Fund holds more than 5% of the Stock.PAM is the investment adviser to the Fund and PCM is a member of PAM.JMG LLC is the investment adviser and general partner of an investment limited partnership and JMG Inc. is a member of JMG LLC.Mr. Glaser is the control person of PAM, PCM, JMG Inc. and JMG LLC. 9 CUSIP No. 45675Y104 Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. The Filers are filing this Schedule 13G jointly, but not as members of a group, and each of them expressly disclaims membership in a group.Each of Mr.
